*815Proceeding pursuant to CPLR article 78 to review a determination of the State Commissioner of Social Services, dated November 4, 1977 and made after a statutory fair hearing, which affirmed a determination of the local agency denying Betty Harris’ application for medical assistance. Petition granted to the extent that the determination is annulled, on the law and as a matter of discretion, without costs or disbursements, and the matter is remitted to the respondents for further proceedings consistent herewith. Under the facts and circumstances of the present case, we find that the determination of ineligibility was arbitrary and capricious. Although Ms. Harris did not specifically comply with the request for rent receipts, there was sufficient documentation of her living arrangements, at the time of the fair hearing, for the respondents to utilize in their determination. In light of Ms. Harris’ mental illness, we believe that the interests of justice require that Ms. Harris be given an opportunity to submit the rent receipts and that the respondents then reconsider their determination. Damiani, J. P., Gulotta, Margett and Gibbons, JJ., concur.